IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-59,240-10


                         EX PARTE JOHN RODARTE SR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2003-CR-6651-W7 IN THE 175TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. HERVEY and YEARY , JJ., not participating.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and indecency with a child and sentenced to life imprisonment and twenty years’

imprisonment, respectively.

        In his present application, Applicant raises three grounds. This application, however,

presents a more serious question. This Court’s records reflect that Applicant has filed six prior

applications pertaining to these convictions. It is obvious from the record that Applicant continues
                                                                                                  2

to raise issues that have been presented and rejected in previous applications or that should have

been presented in previous applications. The writ of habeas corpus is not to be lightly or easily

abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974).

Because of his repetitive claims, we hold that Applicant’s claims are barred from review under

Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. This application is

dismissed.

         Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant application for a writ of habeas corpus, or any future application

pertaining to these convictions unless Applicant is able to show in such an application that any

claims presented have not been raised previously and that they could not have been presented in a

previous application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.

1980).

         Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: March 22, 2017
Do not publish